Filed 7/28/21 Jones v. Carraby CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


WILLIAM JOSEPH JONES,                                                D077390

         Plaintiff and Appellant,

         v.
                                                                     (Super. Ct. No. ECU000559)
ARNETT CARRABY et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of Imperial County,
Jeffrey B. Jones, Judge. Affirmed.
         William Joseph Jones, in pro. per., for Plaintiff and Appellant.
         Neil, Dymott, Frank, McCabe & Hudson, Clark R. Hudson, David P.
Burke and Rachel A. Fisher for Defendants and Respondents.


                                              INTRODUCTION
         Appellant William Joseph Jones appeals from the judgment entered
against him after the trial court granted respondents’ motion for summary
judgment. Jones claims on appeal that the trial court improperly excluded
two expert opinions. He also contends that the trial court improperly held a
hearing on respondents’ motion for summary judgment without him present.
For reasons we will explain, we reject Jones’s claims and affirm the
judgment.
            FACTUAL AND PROCEDURAL BACKGROUND
A.    Factual Allegations
      Jones, a state prisoner proceeding pro se, filed suit against the
respondents, ophthalmologists, for negligently performing a routine cataract
surgery on Jones’s right eye. Jones alleged that their negligence resulted in
50% vision loss, a detached retina, and recurring pain. He also alleged that
respondents overprescribed a steroid, Prednisolone, that dangerously
increased his eye pressure.
B.    Procedural Background
      1.    Respondents’ Motion for Summary Judgment
      Respondents moved for summary judgment on the ground that there
was no triable issue of material fact. In support, they submitted the expert
opinion of Dr. Robert Weinreb, an ophthalmologist. Dr. Weinreb opined that
the care provided by the respondents “did not negligently cause or contribute
to [Jones’s] alleged damages.” Specifically, Dr. Weinreb opined that the
recommendation to undergo surgery, the actual surgical procedure, and the
post-operative care were all within the standard of care. He further opined
that, even assuming Jones suffered a detached retina (which Dr. Weinreb
claimed was not supported by the medical records), this is a recognized risk of
cataract surgery and can occur even in the absence of negligence. As for the
claim of decreased vision, Dr. Weinreb noted that the decrease was slight
(from 20/200 pre-surgery to 20/250 post-surgery), is a known risk of cataract
surgery, and can occur even in the absence of negligence.




                                       2
      2.    Jones’s Opposition
      In opposition, Jones argued that medical negligence could be
established through photographic evidence, his medical records, and the high
Prednisolone dosage, which, per Jones, was enough to “cause blindness per
se.” Jones submitted his own declaration opining about the negligence of the
respondents, but he did not submit an opinion from a medical expert. He also
sought to exclude Dr. Weinreb’s expert opinion because it was based on
hearsay evidence and because of a purported conflict of interest.
      3.    Initial Hearings on Respondents’ Motion for Summary Judgment
      The first hearing on respondents’ motion for summary judgment was
held on August 21, 2019. Jones appeared telephonically because he is
incarcerated.
      The trial court began the hearing by noting that respondents had not
submitted written objections to Jones’s evidence:
            “The Court: You responded to his objections, but as
            far as his evidence, Mr. Jones submitted a
            declaration. You have not objected to that?

            “[Defense Counsel]: “Correct, Your Honor.”

      In the absence of written objections to Jones’s evidence, including his
declaration opining on the standard of care and the cause of his damages, the
trial court issued a tentative ruling denying respondents’ motion for
summary judgment. Respondents then immediately voiced oral objections:
            “[Defense counsel]: I would like to object to his
            evidence because he is not a qualified expert, and
            much of the evidence that he does cite to has not been
            authenticated, namely the records from U.C. San
            Diego. Pursuant to People vs. Sanchez, he has not
            taken the depositions of any of those treaters to then
            say that those records were authenticated.”


                                       3
      With these oral objections on the record, the court sustained
respondents’ objections and overruled Jones’s objections as to the
admissibility of Dr. Weinreb’s expert opinion. The court then addressed
Jones’s evidentiary obligations in opposing summary judgment:
            “Fundamentally, Mr. Jones, the problem here is
            when you go—let’s say this case goes to trial. At that
            trial, your opinion will, I assure you, not be
            admissible and the opinion of doctors that they put in
            reports, and things like that, will not be admissible.
            [T]o establish medical negligence in a case like this,
            you must have an expert opinion, a qualified expert
            opinion, and that means from a physician. [¶] So
            you don’t have that at this point. We don’t have from
            you any declaration from a physician.”

      The trial court informed Jones that he was “going to have to have some
expert opinion contradicting the opinion of the moving parties here or it’s
going to become an impossible task at that point.” The court later reiterated
this point: “So here is the long and short of it, Mr. Jones: You are kind of up
against it here. You are going to have to get an expert opinion if you want to
successfully oppose the defendants’ motion.” The court also clarified that,
unlike those rare cases where an expert may be unnecessary because the
negligence is “obviously clear” and “plain as day,” a medical expert was
necessary in this case to oppose summary judgment.
      The court then granted Jones ninety days to locate “an expert in
ophthalmology” to draw conclusions from the medical records and
photographic evidence. The hearing was continued, and Jones was directed
to file a supplemental declaration with an expert opinion before the next
hearing on December 3, 2019.




                                       4
      Jones did not file an expert opinion by the next hearing and instead
requested another extension of time. The court granted this request and
continued the hearing once more to January 16, 2020.
      4.    Jones’s Supplemental Declaration
      Shortly before the third hearing, Jones submitted a supplemental
declaration referencing an “expert declaration” by Dr. Sheila Wright-Scott
and a progress note completed by Dr. Steven Yaplee, both ophthalmologists.
      Dr. Wright-Scott’s declaration is reproduced here in its entirety:
            “William [J]ones is a 53yr old male who sustained
            trauma to the right eye 2016, he underwent cataract
            surgery in right eye 2017 and developed glaucoma
            2009 with laser to both eyes. He has decreased vision
            in the right eye due to macular edema. He has an
            anterior chamber lens implant in the right eye. The
            glaucoma in both eyes are advanced but under
            control.”

Dr. Wright-Scott did not opine on the standard of care or any matter related
to the cause of the damage in Jones’s eye.
      Dr. Yaplee’s progress note presented the results of his examination of
Jones two months after the cataract surgery. Dr. Yaplee noted that Jones
had a “[h]istory of choroidal rupture and macular scar, right eye,” “[a]dvanced
glaucoma, right eye more than left,” and “[a]nterior chamber lens, right eye.”
Dr. Yaplee directed Jones to continue with his prescribed medication and
discussed future care. Dr. Yaplee also did not opine on any matter related to
the standard of care or the cause of Jones’s eye damage.
      5.    Final Hearings on Respondents’ Motion for Summary Judgment
      At the third hearing on respondents’ motion for summary judgment,
Jones briefly appeared telephonically but had to return to his cell due to a
disturbance at the prison. As a result, the court continued the hearing a
third time by approximately one week.
                                       5
      At the final hearing, Jones waited on the telephone line for 45 minutes,
but he was never logged in by the court clerk. Apparently unaware that
Jones was on the line, the court proceeded with the hearing anyway after
finding that Jones had been given adequate notice. Upon proceeding, the
court first reviewed the parties’ evidence on respondents’ motion for summary
judgment and its prior rulings on their respective objections. The court then
considered the exhibits to Jones’s supplemental declaration. While the court
did not address Dr. Yaplee’s progress note, it held that Dr. Wright-Scott’s
letter did not create a dispute of material fact. The court stated, “I will note
that in that letter, even were it made under penalty of perjury, it does not
address the issue of the standard of care but merely his present condition, so
it would make no difference in the ruling.” In the absence of any other
evidence to rebut Dr. Weinreb’s expert opinion, the court granted
respondents’ motion for summary judgment.
                            LEGAL STANDARDS
      “Summary judgment is appropriate only ‘where no triable issue of
material fact exists and the moving party is entitled to judgment as a matter
of law.’ ” (Regents of University of California v. Superior Court (2018)
4 Cal.5th 607, 618; see Code Civ. Proc., § 437c, subd. (c).) A defendant who
moves for summary judgment has the initial burden of showing each alleged
cause of action is without merit. (Code Civ. Proc., § 437c, subd. (c); Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843 (Aguilar).) A defendant can
meet this burden by “prov[ing] an affirmative defense, disprov[ing] at least
one essential element of the plaintiff's cause of action [citations], or show[ing]
that an element of the cause of action cannot be established.” (Sanchez v.
Swinerton & Walberg Co. (1996) 47 Cal.App.4th 1461, 1465; see Hutton
v. Fidelity National Title Co. (2013) 213 Cal.App.4th 486, 492.) “A defendant


                                        6
is not entitled to summary judgment unless that moving party negates all
theories of liability pleaded by the plaintiff.” (Juarez v. Boy Scouts of
America, Inc. (2000) 81 Cal.App.4th 377, 397.)
      If the moving defendant makes the required showing, the burden shifts
to the plaintiff to produce evidence to make a prima facie showing of the
existence of a triable issue of material fact as to the cause of action or
affirmative defense. (Code Civ. Proc., § 437c, subd. (p)(2); Aguilar, supra,
25 Cal.4th at pp. 849-851.) If the plaintiff fails to meet that burden, the
motion for summary judgment will be granted. (Saelzler v. Advanced Group
400 (2001) 25 Cal.4th 763, 780 (Saelzler).)
      “We review an order granting summary judgment de novo.” (Serri v.
Santa Clara University (2014) 226 Cal.App.4th 830, 858 (Serri).) “A trial
court’s stated reasons for granting summary judgment do not bind us; we
review the court’s ruling, not its rationale.” (Citizens for Odor Nuisance
Abatement v. City of San Diego (2017) 8 Cal.App.5th 350, 358.)
      “In undertaking our independent review, we apply the same three-step
analysis used by the trial court. First, we identify the issues framed by the
pleadings. Second, we determine whether the moving party has established
facts justifying judgment in its favor. Finally, in most cases, if the moving
party has carried its initial burden, we decide whether the opposing party
has demonstrated the existence of a triable issue of material fact.” (Serri,
supra, 226 Cal.App.4th at pp. 858-859.) “In performing our review, we view
the evidence in a light favorable to the losing party . . . liberally construing
[his or] her evidentiary submission while strictly scrutinizing the moving
party’s own showing and resolving any evidentiary doubts or ambiguities in
the losing party’s favor.” (Id. at p. 859; see Saelzler, supra, 25 Cal.4th at p.
768.) We “consider[ ] all of the evidence the parties offered in connection with


                                         7
the motion (except that which the court properly excluded) and the
uncontradicted inferences the evidence reasonably supports.” (Merrill
v. Navegar, Inc. (2001) 26 Cal.4th 465, 476; see Mackey v. Trustees of
California State University (2019) 31 Cal.App.5th 640, 653 (Mackey).)
                                 DISCUSSION
A.    Appellate Principles
      “It is a fundamental rule of appellate review that a judgment is
presumed correct and the appealing party must affirmatively show error.”
(In re Marriage of Khera & Sameer (2012) 206 Cal.App.4th 1467, 1484; see
Jameson v. Desta (2018) 5 Cal.5th 594, 608-609 (Jameson).) Even when no
respondent’s brief is filed, the appellant still bears the burden of showing
prejudicial error. (See Lee v. Wells Fargo Bank (2001) 88 Cal.App.4th 1187,

1192, fn. 7; Cal. Rules of Court, rule 8.220(a)(2).)1
      To overcome the presumption of correctness, “the appellant must
identify each order that he asserts is erroneous, cite to the particular portion
of the record wherein that ruling is contained, and identify what particular
legal authorities show error with respect to each challenged order.” (County
of Orange v. Smith (2005) 132 Cal.App.4th 1434, 1443; rule 8.204(a)(1)(B)
[appellant’s brief must “support each point by argument”].) “When an
appellant . . . asserts [a point] but fails to support it with reasoned argument
and citations to authority, we treat the point as forfeited.” (Delta
Stewardship Council Cases (2020) 48 Cal.App.5th 1014, 1075.)
      The appellant must also provide an appellate record sufficient to
establish error as to each challenged order. (Jameson, supra, 5 Cal.5th at
p. 609.) “ ‘[I]f the record is inadequate for meaningful review, . . . the decision
of the trial court should be affirmed.’ ” (Gee v. American Realty &


1     All further rule references are to the California Rules of Court.
                                        8
Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416.) The appellant’s brief
must also “support any reference to a matter in the record by a citation to the
volume and page number of the record where the matter appears.” (Rule
8.204(a)(1)(C).) An appellant who fails to provide proper citations to the
record to support appellate claims may be deemed to have forfeited those
claims. (Estates of Collins & Flowers (2012) 205 Cal.App.4th 1238, 1251, fn.
11; Alki Partners, LP v. DB Fund Services, LLC (2016) 4 Cal.App.5th 574,
589 [“An appellant who fails to cite accurately to the record forfeits the issue
or argument on appeal that is presented without the record reference.”].)
      An appeal is not a second trial. We will affirm the judgment if it is
correct on any theory, regardless of the trial court’s reasoning. (Estate of
Beard (1999) 71 Cal.App.4th 753, 776-777.) These appellate principles apply
with equal force to self-represented appellants. (Bianco v. California
Highway Patrol (1994) 24 Cal.App.4th 1113, 1125-1126.)
B.    Trial Court Did Not Err in Excluding Jones’s Evidence
      Jones argues that the trial court improperly excluded the opinions of
his experts, Dr. Sheila Wright-Scott and Dr. Steven Yaplee. We disagree.
      An action for medical malpractice requires the plaintiff to show four
elements: (1) the medical professional’s duty “ ‘to use such skill, prudence,
and diligence as other members of his profession commonly possess and
exercise; (2) a breach of that duty’ ”; (3) an injury caused by the professional’s
negligence; and (4) resulting damages. (Gami v. Mullikin Medical Center
(1993) 18 Cal.App.4th 870, 877.)
      “In professional malpractice cases, expert opinion testimony is required
to prove or disprove that the defendant performed in accordance with the
prevailing standard of care [citation], except in cases where the negligence is
obvious to laymen.” (Kelley v. Trunk (1998) 66 Cal.App.4th 519, 523.) Res


                                        9
ipsa loquitur, meaning “ ‘ “the thing speaks for itself,” ’ ” is a doctrine
supporting an inference of negligence when an injury “was probably the
result of negligence by someone and [the] defendant was probably the person
who was responsible.” (Scott v. Rayhrer (2010) 185 Cal.App.4th 1535, 1540
(Scott).) Res ipsa, however, is limited to the most overt forms of negligence.
For example, where a surgical object is sewn up inside a postoperative
patient. (Gannon v. Elliot (1993) 19 Cal.App.4th 1.) Generally, whether a
physician was negligent is “a matter peculiarly within the knowledge of
experts” and “can only be proved by their testimony,” which is dispositive on
the issue. (Flowers v. Torrance Memorial Hospital Medical Center (1994)
8 Cal.4th 992, 1001.)
      “The party challenging an evidentiary ruling bears the burden of
establishing the court exceeded the bounds of reason. [Citation.]
Nevertheless, evidentiary questions at summary judgment ‘ “are subject to
the overarching principle that the [summary judgment] proponent’s
submissions are scrutinized strictly, while the opponent’s are viewed
liberally.” ’ ” (Mackey, supra, 31 Cal.App.5th at p. 657.) Thus, “a reasoned
explanation required in an expert declaration filed in opposition to a
summary judgment motion need not be as detailed or extensive as that
required in expert testimony presented in support of a summary judgment
motion or at trial.” (Garrett v. Howmedica Osteonics Corp. (2013)
214 Cal.App.4th 173, 189; see Jennifer C. v. Los Angeles Unified School Dist.
(2008) 168 Cal.App.4th 1320, 1332 [trial court abused its discretion where it
“took a very narrow and stingy view” of expert’s declaration in opposition to
summary judgment].)




                                         10
      1.    Preliminary Contentions
      Jones raises two preliminary contentions on appeal. He first claims
that respondents admitted at the first hearing that they have no objections to
his evidence. This claim is unsupported by the record. At the first hearing,
the trial court asked counsel for the respondents if they had filed objections to
Jones’s evidence. Counsel for respondents answered that they had not.
Jones asks us to construe this exchange as an admission that the respondents
have no objection to Jones’s evidence whatsoever. We decline to do so. These
statements, read in the context of the whole hearing, reflect only an
admission that respondents did not submit written objections. They did,
however, orally object at the same hearing, and their objections were
sustained by the court.
      Jones next claims that we cannot consider Dr. Weinreb’s declaration on
appeal because it is not part of the appellate record. This claim is premised
on the Declaration of the Appellate Clerk at the Superior Court, County of
Imperial, filed in response to the parties’ separate notices designating record
on appeal. Relevant here, the appellate clerk noted that the respondents
sought the inclusion of four declarations, including Dr. Weinreb’s declaration,
purportedly lodged with their motion for summary judgment. The appellate
clerk clarified that these exhibits are not part of the clerk’s transcript
because they were returned to counsel. Notwithstanding their return, Jones
himself attached Dr. Weinreb’s declaration to his opposition, a copy of which
is included in the clerk’s transcript. There is thus no bar to our consideration
of Dr. Weinreb’s declaration on appeal.
      2.    Respondents Met Their Initial Burden on Summary Judgment
      Turning to the motion for summary judgment, respondents supported
their motion with the declaration of Dr. Weinreb, who opined that their


                                        11
recommendation to undergo cataract surgery, the surgical procedure itself,
and the post-operative care provided were all within the standard of care.
Dr. Weinreb further opined that Jones’s damages were recognized risks of
cataract surgery and can occur even in the absence of negligence.
Respondents thus presented sufficient evidence that Jones cannot prove
negligence or causation. The burden then shifted to Jones to present
evidence showing the existence of triable issues of material fact.
      3.    Jones Did Not Meet His Burden in Opposing Summary Judgment
      Because Jones submitted evidence in opposition to the respondents’
motion for summary judgment, we scrutinize his evidentiary submissions less
stringently than we would respondents’ submissions. (Mackey, supra,
31 Cal.App.5th at p. 657.) Even under this lenient standard, we conclude
that Jones did not meet his burden in opposing summary judgment.
      At the first hearing on respondents’ motion for summary judgment, the
trial court sustained respondents’ oral objections to Jones’s evidence, which
included his own declaration claiming to opine on the standard of care and




                                      12
cause of his injuries.2 After the trial court’s specific advisement that Jones
would need to submit the opinion of a medical expert and after two lengthy
extensions of time to procure one, Jones ultimately supported his opposition
with Dr. Wright-Scott’s letter and Dr. Yaplee’s progress note. Upon
consideration of Jones’s evidence, the court held that it was insufficient to
defeat summary judgment and granted the respondents’ motion accordingly.
Jones contends on appeal that the trial court improperly excluded the
purported opinions of his experts.
      Evidence Code section 720, subdivision (a) permits a person to testify
as an expert “if he [or she] has special knowledge, skill, experience, training,
or education sufficient to qualify him [or her] as an expert on the subject to
which his [or her] testimony relates.” When a witness is testifying as an
expert, his or her “testimony in the form of an opinion is limited to such an
opinion as is: [¶] Related to a subject that is sufficiently beyond common



2      In his opposition and at the hearing, Jones suggested that the doctrine
of res ipsa loquitur applied because the photographs and the high
Prednisolone dosage were “clearly signs of some type of negligence.” The
trial court properly concluded that Jones’s claim of negligence was not “plain
as day” such that it would be possible to proceed without an expert opinion.
As we have noted, the res ipsa loquitur doctrine is applied sparingly in those
cases where the nature of the injury suggests a high likelihood that it was
caused by the defendant’s negligence. (See, e.g., Ales v. Ryan (1936) 8 C.2d
82, 100 [sponge left in patient’s abdomen by operating surgeon]; Bowers v.
Olch (1953) 120 Cal.App.2d 108, 115 [surgical needle left in patient’s
abdomen]; Ybarra v. Spangard (1949) 93 Cal.App.2d 43, 45 [injury to neck;
patient was anesthetized on operating table].) Here, it is not plainly likely
from the nature of Jones’s injuries that they were caused by the respondents’
negligence. Because Dr. Weinreb opined that the injuries were known risks
of cataract surgery and could occur even in the absence of negligence, the
trial court correctly advised Jones that an expert opinion was necessary to
oppose summary judgment.

                                       13
experience that the opinion of an expert would assist the trier of fact . . . .”
(Evid. Code § 801, subd. (a).)
      The trial court is the gatekeeper, having the power to decide whether to
exclude or allow expert testimony (Sargon Enterprises, Inc. v. University of
Southern California (2012) 55 Cal.4th 747, 771-772), and “ ‘is given
considerable latitude in determining the [expert’s] qualifications.’ ” (People
v. Cooper (1991) 53 Cal.3d 771, 813.) The test applied on appeal is whether
the trial court properly exercised its discretion, and whether the expert
disclosed sufficient knowledge on the subject to warrant admission of the
opinion into evidence. (Redevelopment Agency v. First Christian Church
(1983) 140 Cal.App.3d 690, 703.) “A ruling that constitutes an abuse of
discretion has been described as one that is ‘so irrational or arbitrary that no
reasonable person could agree with it.’ ” (Sargon, supra, at p. 773.)
      The trial court did not abuse its discretion in excluding Dr. Wright-
Scott’s letter. It is axiomatic that an expert must have formed an opinion on
a factual matter in dispute that would assist the trier of fact. (Evid. Code
§ 801, subd. (a).) Dr. Wright-Scott’s letter, however, merely reviewed Jones’s
medical history and noted his decreased vision in the right eye due to
macular edema, the presence of an anterior chamber lens implant in the
right eye, and advanced glaucoma in both eyes. The letter was not signed
under penalty of perjury, it did not set forth her qualifications, and it did not
include a statement of matters she relied on. (Code Civ. Proc. § 2015.5; Evid.
Code § 802.) More fundamentally, the letter did not establish a professional
standard of care, it did not opine on whether the standard was met or
breached, and it did not opine on whether any negligence by the respondents
caused Jones’s damages. (See Scott, supra, 185 Cal.App.4th at p. 1542.) The




                                        14
letter thus held no evidentiary value as to any of the factual issues before the
court.
         The trial court also did not abuse its discretion in excluding Dr.
Yaplee’s progress note. As with Dr. Wright-Scott’s letter, Dr. Yaplee’s
progress note spoke only to Jones’s present condition. It provided no opinion
on the standard of care or causation and, therefore, held no evidentiary value.
We note that Jones was forewarned at the first hearing—at a time when
Jones’s opposition was supported only by his own declaration, photographs,
and medical records—that “the opinion of doctors that they put in reports,
and things like that, will not be admissible.” Dr. Yaplee’s progress note, as a
medical record, ostensibly falls into that category of inadmissible opinions.
         For these reasons, we conclude the trial court did not abuse its
discretion in excluding Jones’s purported expert opinions. In the absence of
any other evidence that would create a dispute of material fact, Jones failed
to meet his burden in opposing summary judgment. Therefore, the trial did
not err in granting respondents’ motion.
C.       Jones Was Not Prejudiced When Court Held Hearing in His
         Absence

         Lastly, Jones suggests that the trial court erred when it held the final
hearing on respondents’ motion for summary judgment without him present.
Even assuming error, we conclude that Jones was not prejudiced.
         “[P]risoners have a constitutional right of access to the courts.”
(Bounds v. Smith (1977) 430 U.S. 817, 821.) In civil actions, “[r]emedies to
secure access may include: (1) deferral of the action until the prisoner is
released [citation]; (2) appointment of counsel for the prisoner [citations];
(3) transfer of the prisoner to court [citations]; (4) utilization of depositions in
lieu of personal appearances [citations]; (5) holding of trial in prison
[citation]; (6) conduct of status and settlement conferences, hearings on
                                          15
motions and other pretrial proceedings by telephone [citation]; (7)
propounding of written discovery; (8) use of closed circuit television or other
modern electronic media; and (9) implementation of other innovative,
imaginative procedures.” (Wantuch v. Davis (1995) 32 Cal.App.4th 786, 792-
793, fns. omitted (Wantuch); accord, Apollo v. Gyaami (2008) 167 Cal.App.4th
1468, 1483; Hoversten v. Superior Court of San Luis Obispo County (1999)
74 Cal.App.4th 636, 643.)
      “A prisoner does not have the right to any particular remedy.”
(Wantuch, supra, 32 Cal.App.4th at p. 793; accord, People ex rel. Reisig
v. Acuna (2017) 9 Cal.App.5th 1, 64.) Rather, the determination of the
appropriate remedy is within the trial court’s sound discretion, and we will
not overturn the court’s determination on appeal “ ‘unless it appears that
there has been a miscarriage of justice.’ ” (Wantuch, supra, at p. 794; accord,
People ex rel. Reisig v. Acuna, supra, at p. 64.)
      Applying these principles, we must determine whether, considering
Jones’s status as an unrepresented prisoner-litigant, the trial court exercised
its discretion in a manner protective of Jones’s right to meaningful access to
the courts to prosecute bona fide civil claims. Initially, the record establishes
that Jones had bona fide claims that he pursued diligently. It also
establishes that the trial court sought to ensure Jones’s meaningful access to
court by permitting him to appear telephonically at court proceedings and by
continuing hearings when Jones was unable to attend. We find these
remedies to be appropriate under the circumstances.




                                        16
      As for the final hearing, an apparent miscommunication with the court

clerk resulted in Jones’s inability to attend.3 But rather than continuing the
hearing yet again, the trial court proceeded without Jones. Assuming this to
be error, Jones has not shown that he was prejudiced by it. He was present
at the first hearing on respondents’ motion for summary judgment, during
which the trial court considered the parties’ evidence and ruled on their
respective evidentiary objections. He was thus not prevented from
presenting his case on the merits. (Wantuch, supra, 32 Cal.App.4th at
p. 795.) The hearing was then continued for a specific and limited reason: to
give Jones additional time to procure and file an expert opinion. By the time
of the final hearing, Jones had, in fact, procured and filed two documents that
he claimed were expert opinions. With the purpose of the continuance
accomplished, the respondents’ motion was ripe for resolution. To the extent
Jones’s presence at this final hearing would have enabled him to argue for
the admissibility of his purported experts’ opinions, we have already
determined in section B, ante, that his arguments lack merit. Jones has thus
not shown that a miscarriage of justice occurred in his absence.




3      Notwithstanding the fact that Jones called into the final hearing, he
claims on appeal that the one-week continuance of the third hearing was
insufficient time for him to reschedule a court call. We will assume that the
California Department of Corrections and Rehabilitation generally requires
additional time to accommodate court appearances. Nonetheless, the
institution where Jones was housed was evidently able to accommodate his
appearance at the final hearing. Jones was, therefore, not prejudiced by this
brief continuance.
                                      17
                           DISPOSITION
    The judgment is affirmed.


                                         HALLER, Acting P. J.

WE CONCUR:



O'ROURKE, J.



AARON, J.




                                18